Statement of Additional Information Supplement April 24, 2008 SUPPLEMENT TO THE STATEMENT OF ADDITIONAL INFORMATION OF EACH OF THE FOLLOWING PUTNAM FUNDS: Putnam American Government Income Fund Putnam Asset Allocation Funds: Balanced, Conservative and Growth portfolios Putnam California Tax Exempt Income Fund Putnam Convertible Income-Growth Trust Putnam Diversified Income Trust Putnam Global Equity Fund Putnam Global Income Trust Putnam Income Fund Putnam International New Opportunities Fund Putnam Money Market Fund Putnam Municipal Money Market Fund Putnam Prime Money Market Fund Putnam Tax Exempt Income Fund Putnam Tax Exempt Money Market Fund Putnam Tax Smart Equity Fund The Putnam Fund for Growth and Income Putnam U.S. Government Income Trust Putnam Utilities Growth and Income Fund In the section DISTRIBUTION PLANSAdditional Dealer PaymentsProgram Servicing Payments the list of dealers (and such dealers respective affiliates) that received program servicing payments from Putnam Retail Management and its affiliates during the calendar year ended December 31, 2007 is restated in its entirety: ADP Broker-Dealer, Inc. MSCS Financial Services, LLC Ameriprise Financial Services, Inc. National Financial Services LLC AST Trust Company Nationwide Investment Services Corp. BISYS Retirement Services, Inc. Nationwide Life Insurance Company Charles Schwab & Co., Inc. Newport Retirement Services, Inc. Charles Schwab Trust Company NYLIFE Distributors LLC CompuSys/Erisa Group Pershing LLC Correll Co. Plan Administrators, Inc. CPI Qualified Plan Consultants, Inc. The Princeton Retirement Group, Inc. DailyAccess Corporation Principal Life Insurance Co. Dyatech, LLC Prudential Investment Management Services LLC ExpertPlan, Inc. Prudential Investments LLC Financial Administrative Services Corp. Princor Financial Services, Inc. Fiserv Trust Company Reliance Trust Company Great-West Life & Annuity Insurance Company Standard Retirement Services, Inc. GWFS Equities, Inc. Stephens Valuation Systems Hartford Life Insurance Co. SunTrust Bank July Business Services The 401K Company Massachusetts Mutual Life Insurance Co. Trusource, a division of Union Bank of California, N.A. McLeod Administrative Services Inc. Union Bank of California, N.A. Mercer HR Services LLC Upromise Investments, Inc. Merrill Lynch, Pierce, Fenner & Smith, Inc. VALIC Retirement Services Company MFS Heritage Trust Company Wachovia Bank, N.A. MFS Retirement Services, Inc. Wells Fargo Bank, N.A. MidAtlantic Capital Corporation Wilmington Trust Company Milliman, Inc. PUTNAM INVESTMENTS SAI multi 4/08 [SAP CODE]
